LatimeR, Judge
(dissenting):
I dissent.
The Manual for Courts-Martial, United States, 1951, paragraph 213a, page 382, states that “It is a violation of this article [Article 134, Uniform Code of Military Justice, 10 USC § 934] wrongfully to possess marihuana or a habit forming narcotic drug.”
Thus, the crime of wrongful use of a narcotic must fall into the category which I described in my dissent in United States v Grosso, 7 USCMA 566, 23 CMR 30:
“. . . In connection with the enumerated offenses, it would be an act of sheer futility to require a court-martial to find what is obvious to everyone, namely, that the commission of such offenses has an adverse impact on the military service.”
For the reason expressed above, I would affirm the decision of the board of review.